IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20970
                          Summary Calendar



                      WILLIAM LOGAN KENNEDY,

                                         Petitioner-Appellant,

                               versus

               NEIL ADLER; UNITED STATES OF AMERICA,

                                         Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-2124
                       --------------------
                           April 9, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     William Logan Kennedy appeals the district court’s denial of

his motion for release on bond pending the disposition of his 28

U.S.C. § 2241 petition.    Release on bail should be granted to a

prisoner pending post-conviction habeas review “only when the

petitioner has raised substantial constitutional claims upon which

he has a high probability of success, and also when extraordinary

or exceptional circumstances exist which make the grant of bail

necessary to make the habeas remedy effective.” Calley v. Callaway,

496 F.2d 701, 702 (5th Cir. 1974).      Examples of “extraordinary

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 01-20970
                                    -2-

circumstances”     include     the    serious   deterioration    of    the

petitioner’s     health    while   incarcerated,   short   sentences   for

relatively minor crimes so near completion that extraordinary

action is essential to make collateral review truly effective, and

extraordinary delay in processing a habeas petition. Id. at n.1.

     Regardless of the merits of Kennedy’s claims, upon which the

district court has not yet ruled, Kennedy has failed to show the

existence   of   any   “extraordinary   or   exceptional   circumstances”

necessitating his release on bond to make the post-conviction

remedy effective.         Because Kennedy’s allegations thus do not

justify a grant of release on bail pending determination of the

merits of his 28 U.S.C. § 2241 motion, see Calley, 496 F.2d at 703,

the district court did not err by denying Kennedy’s motion for

bond.

     AFFIRMED.